          Case 2:18-cv-05623-MMB Document 162 Filed 05/14/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LONTEX CORPORATION,                                        CIVIL ACTION

         v.                                                NO. 18-5623

NIKE, INC.

                                                    ORDER

        AND NOW this 14th day of May, 2020, following a recorded telephone call with counsel

this date regarding the letter received from counsel dated May 8, 2020, it is ORDERED that the

Court’s ruling regarding sales data shall be followed by counsel.

                                                              BY THE COURT:

                                                              s/ Michael M. Baylson
                                                              _______________________________
                                                              MICHAEL M. BAYLSON, U.S.D.J.

O:\CIVIL 18\18-5623 Lontex Corp v Nike\18cv5623 order 05142020.doc
